Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/836,650 filed on 03/31/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.






Allowable Subject Matter
Claims 8 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2015/0058392 to Krimchansky
[0019] ChainQP processing rules may include rules to ensure that, for example, only one transaction for any given request can be processed on a networking element to avoid any race conditions and inconsistencies and/or a request originator can send only one request for a given customer. ChainQP dispatching rules may include: determining a transaction type associated with at least one transaction of a request, where transaction types may include add, change, delete, or amend; determining at least one provisionable service specified in the request, such as for example, short messaging, video calling, cloud computing, voice mail servicing, loading specified software over the air, or any other provisionable service; determining an originator of the request; determining one or more destinations for processing the one or more transactions of the request, where the one or more destinations may be based on network elements assigned to a customer, service provider, mobile-block identifier (MBI) range, and/or device being provisioned; and determining a priority associated with the request origin, such as which customer the request is associated with or what system the request originated at, such as for example, a billing system, a self-service system, a customer service system, or a troubleshooting system. An MBI range may include geographical range associated with a customer. For example, an MBI range may be based on a country, state, county, city, street address, and/or zip code associated with the to-be provisioned device.

US 2015/0229645 to Keith
[0118] Process 400 may include each request received in data 410 being processed by dispatcher 118. Dispatcher 118 may implement one or more operations 420 to process a request. An operation 420 may include directing a request to another component of cloud computer system 110. For example, dispatcher 118 may implement an operation 420 to route a request to one or more services, e.g., custom execution service 130, of cloud computer system 110. Dispatcher 118 may receive requests from computing device 102 via a load balancer. Another operation 420 by dispatcher 118 may include parsing a request to determine information in a request, such as a subscriber (e.g., tenant ID), a service ID, application name, application version, request resource, operation and parameters, etc. Dispatcher 118 can determine a target service based on the information parsed from a request. In some embodiments, a request may include information identifying a custom execution service (e.g., custom execution service 130) to invoke. In some embodiments, dispatcher 118 can receive requests internally sent by a component in cloud computer system 110, such as a service. Upon determining a target service, dispatcher 118 may store data 422 on a queue of routing bus 120. Data 422 may include a request identified from data 410. The data 422 may include a message that indicates a service selected based on the identified request. After placing a message on the queue of routing bus 120, dispatcher 118 may wait for other requests, or responses from routing bus 120 for a requested service.

US 2015/0046920 to Allen
[0051] If determined 712 that the token is valid, the process 700 may include determining 714 an application image appropriate for processing the request. For example, determining 714 the application image may be based at least in part on information associated with the token. The token may, for instance, include an identifier of an appropriate application or the application may otherwise be determined from the information of the request token. For example, determining the application may include parsing the application address within the request work token as a uniform resource identifier (URI), extracting a portion of the URI for a request path, and consult a directory service to look up an application image for the request path. As another example, information from the work token may be used to look up the appropriate application in a table or other data structure stored externally to the token and perhaps accessible over a network (e.g., via a web service request). Generally, any method of determining the application from the work token may be used.

US 2014/0359632 to Kishan
[0051] As a sixth variation of this third aspect, in some scenarios, the completion of the second thread 108, and the relinquishing of the reservation 116 of the resource 106 that the first thread 108 is awaiting, may be further contingent on the completion of yet another thread 108 having reserved a second resource 106 that the second thread 108 is awaiting. In such scenarios, the elevation of priority 110 of the second thread 108 may be inadequate for expediting the relinquishing of the reservation 116 of the resource 106, because the second thread 108 is also suspended pending completion of the other thread. Accordingly, in an embodiment, elevating the priority 110 of the second thread 108 may further involve detecting that the second thread 108 is awaiting a second resource 106 that is reserved by a fourth thread 108 having a priority 110 below the priority 110 of the third thread, and therefore elevating the priority 110 of the fourth thread 108 above the priority of the third thread 108 in order to facilitate its completion and relinquishing of the reservation 116 of the second resource 106. In a further embodiment, the device 102 may first elevate the priority 110 of the fourth thread 108, and, upon detecting a relinquishing of the reservation 116 of the second selected resource by the fourth thread 108, may reduce the priority 110 of the fourth thread 108 and also elevate the priority 110 of the second thread 108. In this manner, the prioritization of the threads 108 may involve an evaluation of a dependency chain involving a set of threads 108, and the sequential elevation of priority 110 of each thread 108 at the end of the dependency chain in order to expedite its completion and the resumption of a preceding thread 108 of the dependency chain (for which the priority 110 is next elevated, etc.) In this manner, the device 102 may resolve a chain of reservation requests involving a set of resources 106 in a manner that expedites the completion of the tasks of the threads 108 higher up the dependency chain.

The prior art of record (Sniezek in view of Krimchansky, Keith, Allen, and Kishan) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 8 and 21.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-11, 13 and 18 are rejected under 35 U.S.C. 102(a2) as being anticipated by US 2018/0330092 to Sniezek et al. (hereinafter “Sniezek”).

As per claim 1, Sniezek discloses at least one non-transitory computer-readable medium comprising instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: 
in a service chain of functions (FIG. 9), request execution of a workload by a next function with data transport overhead selected (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”) based on memory sharing capability (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”) and trust level with the next function (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”).

As per claim 2, Sniezek discloses wherein the memory sharing capability with the next function is based on one or more of: whether the next function shares an enclave or trusted domain with a function in the service chain (FIG. 9; paragraphs 0078, and 0137-0138), the next function shares physical memory domain with a function in the service chain (FIG. 9; paragraphs 0078, and 0137-0138), or the next function shares virtual memory domain with a function in the service chain.

As per claim 4, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to:
select the next function from among multiple instances of the next function based on one or more of: sharing of memory domain with a function in the service chain (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), throughput performance, latency, cost, load balancing, or service legal agreement (SLA) requirements (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”).

As per claim 5, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: identify at least one available instance of the next function, wherein the next function comprises use of one or more of: an accelerator, a network interface, an encryption/decryption circuitry, a graphics processing unit (GPU), a central processing unit (CPU), hardware function, or a processor-executed function (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).

As per claim 6, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: generate, by a compiler, executable code to include with a work requesting function in the service chain to translate a call to another function to a work request from the work requesting function to include one or more of: a work requesting function identifier  (paragraphs 0172-0173: “More particularly, sequences are illustrated for: Agent X 619 transforming the application to the Executing Form 609 of “foo” 1301, Agent Jones 617 transforming the application to the Unified Model Form 607 of “foo” 1303, Agent Smith 615 transforming the application to the Bound Form 605 of “foo” 1305, and Agent AL 611 transforming the application to the Executable Form 603 of “foo” 1307. These sequences are illustrative only and are not intended to be comprehensive. For the purposes of clarity, interactions with Agent I 613 are restricted to application memory space 1103 allocations only. Any internal knowledge held by a given agent shall be assumed to involve an interaction with Agent I 613 regarding the Agent Memory Space 1101.”), a next function identifier  (paragraphs 0172-0173: “More particularly, sequences are illustrated for: Agent X 619 transforming the application to the Executing Form 609 of “foo” 1301, Agent Jones 617 transforming the application to the Unified Model Form 607 of “foo” 1303, Agent Smith 615 transforming the application to the Bound Form 605 of “foo” 1305, and Agent AL 611 transforming the application to the Executable Form 603 of “foo” 1307. These sequences are illustrative only and are not intended to be comprehensive. For the purposes of clarity, interactions with Agent I 613 are restricted to application memory space 1103 allocations only. Any internal knowledge held by a given agent shall be assumed to involve an interaction with Agent I 613 regarding the Agent Memory Space 1101.”), or a result queue.

As per claim 7, Sniezek discloses instructions stored thereon, that if executed by at least one processor, cause the at least one processor to: generate, by a compiler, executable code to include with the next function to perform one or more of: pointer translation or receipt of a data copy (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”).

As per claim 9, Sniezek discloses an apparatus comprising: 
a cache and at least one processor core coupled to the cache (FIG. 17), the at least one processor core to: 
identify multiple available instances of a function available to call (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”), the multiple available instances provided on at least one platform and as hardware or processor-executed software and select a second function in a sequence of functions from multiple identified available instances of the second function (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”).

As per claim 10, Sniezek discloses wherein the at least one processor is to select a second function in a sequence of functions from multiple identified available instances of the second function based on one or more of: a calling function sharing an enclave with the second function (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), a calling function sharing a memory domain with the second function (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”), throughput performance of instances of the second function, latency of instances of the second function, cost of use of instances of the second function, load balancing of instances of the second function, or service legal agreement (SLA) requirements (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”).

As per claim 11, Sniezek discloses wherein a calling function sharing a memory domain with the second function is based on one or more of: execution on a same core (paragraphs 0037-0038: “The processor is configured to create a Trusted Application Pattern Space (TAPS) within the system memory. Furthermore, the processor assigns each application a private application instruction space and a private application data space in accordance with the Trusted Application Pattern Space (TAPS). The processor prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and prevents the private application data space of each application from being read, inferred and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the processor assigns an application collaboration data space in accordance with the Trusted Application Pattern Space (TAPS) which both the first application and the one or more applications may access. The processor prevents the application collaboration data space from being read, inferred and/or modified by other than the first application and the one or more applications”), execution on a same central processing unit socket, execution on a same rack, or execution on a same server.

As per claim 13, Sniezek discloses wherein the at least one processor is to identify and select based on receipt of a request for performance of a second function with one or more execution parameters (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).


As per claim 18, Sniezek discloses one or more of: a data center, server (paragraph 0113), or rack (paragraph 0113).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of US 2002/0035606 to Kenton.

As per claim 3, Sniezek does not explicitly disclose wherein data transport overhead comprises one or more of: sending a memory address pointer to data, sending a translated virtual memory address pointer and pointer translation to access data, or sending data to the next function.
Kenton further discloses wherein data transport overhead comprises one or more of: sending a memory address pointer to data, sending a translated virtual memory address pointer and pointer translation to access data, or sending data to the next function (paragraph 0100: “These functions are used by the application interfacing the XeMsg object to access the XML messages, to read workflow instructions and state data necessary to execute the instructions, and to send messages to the next application in the workflow process.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kenton into Sniezek’s teaching because it would provide for the purpose of  sending messages to the next application in the workflow process (Kenton, paragraph 0100).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of US 2015/0282059 to Nayak et al. (hereafter “Nayak”).

As per claim 12, Sniezek does not explicitly disclose wherein the at least one processor is to select a second function in a sequence of functions from multiple identified available instances of the second function based on a look-up of available instances of the second function in one or more of: a table of recently requested functions, a table of available function instances, or a function discovery registry.
Nayak further discloses wherein the at least one processor is to select a second function in a sequence of functions from multiple identified available instances of the second function based on a look-up of available instances of the second function in one or more of: a table of recently requested functions, a table of available function instances (paragraphs 0030-0031: “the device processor may determine whether a substitute service is available on the second RF chain by performing a lookup in a table of services available on the second RF chain based on the operational states of the first and second RF chains and the services that are associated with the second RF chain. In some embodiments, the table of services available on the second RF chain may be stored in memory of the device, while in other embodiments the table of services available on the second RF chain may be implemented as a data structure within executable code of the modem communication manager.”), or a function discovery registry.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Nayak into Sniezek’s teaching because it would provide for the purpose of  determining whether there is another service on a second RF chain that is available as a substitute for the preempted service of the first subscription by determining an operational state for each of the first RF chain and the second RF chain and performing a lookup in a table of services available on the second RF chain based on the operational states of the first RF chain and the second RF chain and the services associated with the second RF chain (Nayak, paragraph 0007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of US 2018/0088993 to Gerdesmeier et al. (hereafter “Gerdesmeier”)

As per claim 14, Sniezek discloses wherein the request for performance of a second function with one or more execution parameters comprises a request for performance of a second function from a first function (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).
Gerdesmeier further discloses wherein the at least one processor is to apply data transport overhead set based on memory sharing capability between the first function and the second function (paragraph 0026: “The second task is also allocated processing shares of one-thousand and one GB of memory by a container management service 104. The task definition notes that the second task (“cms”) is allowed to link to the first task (“db”). Note that while some units used in this example are given as a fixed number, such as the processing capacity given as a fixed number of central processing unit shares, it is contemplated that other units and other types of values (e.g., percentages of total processing capacity, percentages of total memory) could be used instead to allow for dynamic resource allocation.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Gerdesmeier into Sniezek’s teaching because it would provide for the purpose of  the customer of the computing resource service provider specifies a number of parameters for performing the task, including a number of central processing units (“CPU”s) that are needed, the amount of each CPU that is required, the amount of memory that is required, and networking parameters (Gerdesmeier, paragraph 0016).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of Gerdesmeier, as applied to claim 14, and further in view of US 2016/0380848 to Raney.

As per claim 15, Sniezek does not explicitly disclose wherein the at least one processor is to apply data transport overhead comprising send a memory address pointer to data to the second function based on the first and second functions sharing memory space.
Raney further discloses wherein the at least one processor is to apply data transport overhead comprising send a memory address pointer to data to the second function based on the first and second functions sharing memory space (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Marvin’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 16, Sniezek does not explicitly disclose wherein the at least one processor is to apply data transport overhead comprising send a virtual memory address pointer to data to the second function based on the first and second functions sharing virtual memory space.
Raney further discloses wherein the at least one processor is to apply data transport overhead comprising send a virtual memory address pointer to data to the second function based on the first and second functions sharing virtual memory space (abstract, paragraphs 0015 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Gerdesmeier’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 17, Sniezek does not explicitly disclose wherein the at least one processor is to apply data transport overhead comprising send data from the first function to the second function.
Raney further discloses wherein the at least one processor is to apply data transport overhead comprising send data from the first function to the second function (abstract, paragraphs 0015 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Gerdesmeier’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sniezek in further view of US 2005/0021689 to Marvin et al. (hereafter “Marvin”), and further in view of Raney.

As per claim 19, Sniezek discloses a method for determining a next function to call in a service chain of functions, the method comprising: 
selecting the next function from multiple available instances of the next function (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”); and
based at least on the selected next function sharing an enclave (FIGs. 6-9; paragraphs 0145-0146: “Agent Jones 617 associating execution flows between a first application “a” 701 and the three collaborating applications “x” 703, “y” 705 and “z” 707 it has extended with to fulfill its execution objectives. The shared data-only collaboration spaces “ax” 801, “ay” 803 and “az” 805 exist in “a” 701's execution context; similarly, these collaboration spaces also exist in the execution contexts of “x” 703, “y” 705 and “z” 707, respectively.”) or trusted domain with the function (FIGs. 6-9; paragraphs 0011, 0013, 0018, 0140-0144 and 0145-0147: “The Trusted Application Execution Provisioning (TAEP) assigns each application a private application instruction space and a private application data space in accordance with specifications governing the Trusted Application Pattern Space (TAPS), such that the Trusted Application Execution Provisioning (TAEP) prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and the private application data space of each application from being read, inferred, and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the Trusted Application Execution Provisioning (TAEP) assigns an application collaboration data space in accordance with the specifications governing the Trusted Application Pattern Space (TAPS), such that both the first application and the one or more collaborating applications have access to the application collaboration data space.”), providing data for access by the next function (FIGs. 12-13; paragraphs 0172-0173: “In various embodiments, an execution engine 1201 may attempt to execute a collaborating application identified as “foo” in the context of application “a” 701, but finds it cannot proceed because “foo” is not in context for application “a” 701. Agent X 619 may respond by checking whether “foo” for application “a” 701 is available to it. If for some reason Agent X hasn't finished transforming the application to the Executing Form 609 of “foo,” Agent X may prioritize completing this task before context switching the execution engine toward it, at which point, the execution engine 1201 may successfully execute “foo” for application “a” 701.”).
Sniezek does not explicitly disclose modifying a work request from a function to identify a function identifier and return queue; and providing a pointer to data for access by the next function.
Marvin further discloses modifying a work request from a function (FIG. 8; paragraph 0071: “Web services 104 receive a message over networking fabric 100 from a remote device such as user client 112 (802). In one embodiment, the message is a SOAP encapsulated Web service request transmitted via HTTP. Once the message is received, the servlet container extracts the SOAP request from the HTTP message and utilizes associated deployment descriptors to determine how to direct the request (803).” [Wingdings font/0xE0] extracting the request message (modify the message as claimed)) to identify a function identifier (FIG. 8; paragraph 0071: “Once the message is received, the servlet container extracts the SOAP request from the HTTP message and utilizes associated deployment descriptors to determine how to direct the request (803). For example, the deployment descriptors may state that all requests identifying a Web service having a predetermined filename extension such as "*.jws" are to be routed to the listener servlet for further dispatch. In one embodiment, the listener servlet then uses the request URL to identify the receiving Web service (804)”)) and return queue (FIG. 8; paragraph 0071: “the listener servlet then uses the request URL to identify the receiving Web service (804) and accesses the associated meta-data 510 generated earlier by enhanced compiler 506 to determine whether to dispatch the message directly or via a queue (806).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Marvin into Sniezek’s teaching because it would provide for the purpose of  providing a flexible and extensible platform that simplifies the task of developing Web services, or other network accessible services, by allowing Web service developers to focus on developing the logic of the Web service rather than implementation and deployment particulars (Marvin, paragraph 0025).
Raney further discloses providing a pointer to data for access by the next function (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Gerdesmeier’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 20, Sniezek does not explicitly disclose wherein the pointer comprising a physical memory pointer or a virtual domain memory pointer.
Raney further discloses wherein the pointer comprising a physical memory pointer (paragraphs 0039-0041: “Once the processing is completed by the first service chain VM 306, the processed packet data is again stored as the packet data (PACKET DATA 1) at the same address (ADDR1) within the shared memory 328. A transmit address pointer (TX PTR1) for this address (ADDR1) is then stored within the transmit queue 354 as represented by arrow 392. As represented by arrow 393, the packet manager VM 320 then recognizes that processed packet data from the first service chain VM 306 is ready for further processing and is located at the address (ADDR1) pointed to by the transmit address pointer (TX PTR1).”) or a virtual domain memory pointer (abstract, paragraphs 0015 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Raney into Sniezek’s teaching and Gerdesmeier’s teaching because it would provide for the purpose of  providing a packet manager virtual machine (VM) that controls access to shared memory that stores packet data for packets being processed within the service chain including service chain VMs operating within a virtual processing environment (Raney, paragraph 0009).

As per claim 22, Sniezek discloses providing an executable copy of the selected next function for execution on a same platform as that of the function (paragraphs 0037-0038: “The processor is configured to create a Trusted Application Pattern Space (TAPS) within the system memory. Furthermore, the processor assigns each application a private application instruction space and a private application data space in accordance with the Trusted Application Pattern Space (TAPS). The processor prevents the private application instruction space of each application from being read, inferred, and/or modified by any application, and prevents the private application data space of each application from being read, inferred and/or modified by other than its assigned application. Upon an extension request by a first application to extend with one or more collaborating applications, the processor assigns an application collaboration data space in accordance with the Trusted Application Pattern Space (TAPS) which both the first application and the one or more applications may access. The processor prevents the application collaboration data space from being read, inferred and/or modified by other than the first application and the one or more applications”). 

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193